Citation Nr: 1201561	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for cataracts, aphakia, and diabetic retinopathy.

2.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

4.  Entitlement to an initial compensable disability evaluation for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an increased disability evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased disability evaluation for coronary artery disease, status-post stent replacement, evaluated as 10 percent disabling prior to July 15, 2010 and 30 percent disabling thereafter.

7.  Entitlement to service connection for ingrown toenails of the feet.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

9.  Entitlement to an extraschedular disability evaluation for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in March 2010, wherein the Veteran's claims of entitlement to increased disability ratings, TDIU, and an extraschedular disability evaluation were remanded to ensure due process and for additional development of the record.  In that decision, the Board denied the Veteran's claims of entitlement to service connection for ingrown toenails, sleep apnea, peripheral neuropathy of the left upper extremity, and kidney stones, as well as denied the Veteran's petition to reopen his claim of entitlement to service connection for hypertension; the Board also denied the Veteran's claims for earlier effective dates for the grants of service connection for bilateral hearing loss, cataracts, erectile dysfunction, and peripheral neuropathy of the right upper extremity.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In August 2010, based on a Joint Motion For Partial Remand (joint motion), the Court vacated the March 2010 decision of the Board denying entitlement to service connection for ingrown toenails of the feet, and, in so doing, remanded the Veteran's case to the Board for action consistent with instructions contained therein.  

More recently, in August 2011, the Board remanded the Veteran's claim of entitlement to service connection for a VA examination.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's cataracts, aphakia, and diabetic retinopathy is productive of corrected visual acuity of 20/20 in the right eye and 20/30 in the left eye.

2. Throughout the rating period on appeal, the Veteran's erectile dysfunction has been productive of an inability to have erections without medication.

3.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the right upper extremity has not been shown to be manifested by even mild incomplete paralysis of the median nerve.

4.  Throughout the rating period on appeal, the Veteran's diabetes mellitus is manifested by use of insulin and diet restriction, without demonstration of requirement of regulation of activity.

5.  Throughout the rating period prior to July 15, 2010, the Veteran's coronary artery disease was productive of a workload of at least 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

6.  Throughout the rating period since July 15, 2010, the Veteran's coronary artery disease was productive of a workload of 10.1 METs and cardiac dilation, resulting in dyspnea, fatigue, angina, dizziness, or syncope.

7.  Throughout the rating period on appeal, no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear has been demonstrated.

8.  The Veteran's service-connected disabilities are adequately contemplated by the currently assigned disability evaluations.

9.  Ingrown toenails of the feet were initially demonstrated years after service, and have not been shown by competent evidence to be causally related to the Veteran's active service.

10.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for a cataracts, aphakia and diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6029 (2011).

2.  The criteria for a compensable disability evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7522 (2011).

3.  The criteria for an increased, compensable disability rating for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2011).

4.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

5.  The criteria for a disability evaluation in excess of 10 percent for coronary artery disease, status-post stent replacement for the period prior to July 15, 2010 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2011).

6.  The criteria for a disability evaluation in excess of 30 percent for coronary artery disease, status-post stent replacement for the period since July 15, 2010 have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7005 (2011).

7.  The requirements are not met for a compensable disability rating for bilateral hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2011).

8.  The criteria for an extraschedular evaluation for service-connected disabilities have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2011).

9.  Ingrown toenails of the feet were not incurred in, or aggravated by, active service and are not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304 (2011).

10.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in March 2007, April 2007, and July 2007, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, these letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained


Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Analysis

Cataracts, Aphakia, and Diabetic Retinopathy

The Veteran's cataracts, aphakia, and diabetic retinopathy are evaluated under the Diagnostic Code 6029 for aphakia or dislocation of crystalline lens.  

For unilateral or bilateral aphakia, a minimum 30 percent rating is applied.  The Diagnostic Code calls for evaluation based on visual impairment, elevating the resulting level of visual impairment one step worse than the ascertained value, regardless of whether the aphakia is unilateral or bilateral.  See 38 C.F.R. § 4.79, Diagnostic Code 6029.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  Under the applicable rating criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent disabling based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6066.  A disability rating for visual impairment is based on the best distance vision obtainable after the best correction.  See 38 C.F.R. § 4.75.  

Upon reviewing these rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with his current 30 percent rating and his claim for a higher rating must be denied.  The objective clinical evidence of record does not show that the Veteran experiences vision in 20/100 bilaterally or worse, anatomical loss of an eye, or no more than light perception in one eye.  Indeed, the medical evidence of record indicates that the Veteran's corrected distance vision is no worse than 20/20 in the right eye and 20/30 in the left eye.  The January 2011 VA examiner noted that the Veteran had no eye or vision disability; his cataracts were removed and he is pseudophakic with minimal diabetic retinopathy, which does not affect the Veteran's vision.  Moreover, examination showed a normal cornea and irises, pupillary membranes, and extraocular muscles.  Furthermore, confrontation visual fields were full in both eyes.  Therefore, his symptomatology specifically attributable to the cataracts, aphakia, and diabetic retinopathy most closely fits within the criteria for the currently assigned 30 percent disability evaluation.

Erectile Dysfunction

The Veteran's rating for erectile dysfunction is currently evaluated as noncompensable 10 percent disabling, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  This code states that penis deformity with loss of erectile power is rated as 20 percent disabling.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Upon reviewing these rating criteria in relation to the relevant medical evidence, the Board finds that the Veteran's overall disability picture, throughout the entire rating period on appeal, is consistent with the currently assigned noncompensable disability rating, and that a higher, compensable evaluation is not warranted.  While the Board acknowledges that the Veteran reported at his April 2007 and January 2011 VA examinations that he does not have adequate erections without the use of medication, but that he can have an adequate erection with medication at least one-third of the time.  He denied experience bowel or bladder dysfunction; daytime voiding approximately 2-3 times during the day, the objective clinical evidence of record does not show that the Veteran experiences voiding dysfunction or recurrent urinary tract infections requiring drainage, frequent hospitalization, or continuous management.  Consequently, there is no objective clinical indication he has the type and extent of symptoms required for a higher, compensable rating.

Peripheral Neuropathy of the Right Upper Extremity

The Veteran's peripheral neuropathy of the right upper extremity is rated as 10 percent disabling according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve.  At the Veteran's April 2007 and February 2011 VA examinations, he reported that he is right-handed.

Under Diagnostic Code 8515, for the major wrist, a 10 percent evaluation is assigned for mild incomplete paralysis; a 30 percent rating requires moderate incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis.  A 70 percent disability rating requires complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Upon reviewing these rating criteria in relation to the evidence for consideration, throughout the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with his current noncompensable disability rating for his peripheral neuropathy of the right upper extremity.  While the evidence shows that the Veteran is right-handed, the evidence of record does not show that he experiences mild incomplete paralysis of the medial nerve.  He denied numbness, tingling, and weakness at his January 2011 VA examination; he also denied experiencing problems with his dexterity.  He also denied experiencing numbness at his April 2007 VA examination, but reported intermitted numbness at a June 2007 VA examination.  Upon examination in January 2011, sensation was normal but pinprick and vibration was inconsistent.  Muscle strength was normal and there was no evidence of adverse effects on his activities of daily living.  The VA examiner found that Veteran's complaints do not align with the objective findings, and that many of the Veteran's subjective sensory complaints are unrelated to his diabetes and neuropathy.  Therefore, his symptomatology most closely fits within the criteria for the currently assigned 10 percent disability evaluation.  


Diabetes Mellitus 

The Veteran's diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  Under this Diagnostic Code, a 20 percent rating is assigned where insulin and a restricted diet, or an oral hypoglycemic agent and restricted diet are required.  The next highest possible rating under this Code is 40 percent, requiring insulin, restricted diet, and regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon reviewing these rating criteria in relation to the relevant medical evidence, the Board finds that the Veteran's overall disability picture is consistent with the currently assigned 20 percent rating, and that a higher evaluation is not warranted.  
The objective clinical evidence of record indicates that the Veteran utilizes insulin for control of his diabetes mellitus, but that the Veteran's diabetes mellitus does not require regulation of his daily activities.  At the Veteran's April 2007 and January 2011 VA examinations, the Veteran denied experiencing ketoacidosis or hypoglycemic reactions.  He also denied having been  hospitalized for his diabetes mellitus.  At the more recent, January 2011 VA examination, he reported that he took insulin for control of his diabetes mellitus, but that his activities are not restricted due to his diabetes mellitus.  Moreover, the Veteran's complications (cataracts, aphakia and diabetic retinopathy, and erectile dysfunction) are separately evaluated.  Thus, the Board finds that the Veteran's diabetes mellitus fits within the criteria for the initially assigned 20 percent disability evaluation. 

Coronary Artery Disease

The Veteran's coronary artery disease, status-post stent replacement is evaluated as 10 percent disabling prior to July 15, 2010 and 30 percent disabling after July 15, 2010, pursuant to the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent evaluation is provided for arteriosclerotic heart disease with documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent disability evaluation is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or x-ray.  A 60 percent disability evaluation is assigned under these Codes where there has been more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is assigned where there is chronic congestive heart failure, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fracture of less than 30 percent.

Upon reviewing the rating criteria in relation to the evidence regarding the Veteran's coronary artery disease, the Board finds that the Veteran's disability picture is most consistent with the currently assigned 10 percent disability evaluation for the rating period prior to July 15, 2010.  The objective evidence of record does not show that the Veteran had between 5 and 7 METs with dyspnea, fatigue, angina, dizziness, or syncope; there is also no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray for the entire rating period on appeal.  At an April 2007 VA examination, his METs were noted as being at least 7.  Therefore, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 10 percent disability evaluation for the rating period prior to July 15, 2010.

Considering the rating criteria in relation to the evidence regarding the Veteran's coronary artery disease since July 15, 2010, the Board finds that the Veteran's disability picture is consistent with the 30 percent evaluation assigned for that rating period.  The more recent, January 2011 VA examination report states that his METs on July 15, 2010 were 10.1 and that there was evidence of cardiac hypertrophy upon x-ray, and there was no evidence of congestive heart failure; there was mild left ventricular hypertrophy due to non-service connected hypertension.  The Veteran had no related complaints of dyspnea, syncope, or fatigue, and his chest pain was found to be non-cardiac in nature.  Therefore, the Veteran's symptomatology most closely fits within the criteria for the currently assigned 30 percent disability evaluation for the rating period since July 15, 2010.

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiological examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2011). 

The provisions of 38 C.F.R. § 4.86(a) establish that, when the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

During a June 2007 VA examination, for the relevant thresholds, the Veteran had an average pure-tone threshold of 45 decibels and a speech discrimination score of 96 percent in his right ear, and an average pure-tone threshold of 39 decibels and a speech discrimination score of 100 percent in his left ear.  This, in turn, correlates to Level I hearing acuity in his right ear and Level I hearing acuity in his left ear.  Such designations do not warrant a compensable rating according to 38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a) or (b) are not applicable.  More recently, in January 2011, the Veteran was provided with another VA examination, wherein he complained of increased hearing loss.  Pure-tone audiometric testing revealed that the Veteran had an average pure-tone threshold of 46.25 decibels in his right ear and 94 percent speech discrimination.  This correlates to Level I hearing acuity for this ear under 38 C.F.R. § 4.85, Table VI.  For the left ear, for the relevant thresholds, his average decibel loss was 40 decibels and the speech discrimination score was 94 percent.  This translates into Level I hearing for the left ear under Table VI.  Together, the designations result in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  In other words, throughout the entire rating period on appeal, the results of the Veteran's hearing evaluations clearly indicate there simply is no basis for assigning a higher, compensable rating for his bilateral sensorineural hearing loss on a schedular basis.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing impairment disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dept. of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  While the Veteran has complained that he noticed more difficulty hearing, he had very good speech discrimination ability.  He has not set forth any allegation that his hearing examinations are deficient in determining his hearing loss.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral hearing loss.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additional Considerations

The Board also considered the Veteran's statements that his disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various written statements over the years, his service-connected disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the Veteran's treating physicians at VA and the April 2007, June 2007, and January 2011 VA examiners found that the Veteran's service-connected disabilities were as previously characterized and were productive of no more than mild to moderate effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed his claim in November 2007, the amendment is applicable to the current claim.

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ingrown toenails.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the Veteran complained of or was treated for ingrown toenails during his military service.  Likewise, the Board points out that the Veteran did not make any complaints specifically related to his ingrown toenails at his military examination.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").

Although the Board acknowledges that the Veteran was diagnosed with ingrown toenails since his military service, none of the Veteran's treating providers have associated his ingrown toenails with his military service.  Similarly, although the Board notes that the Veteran has raised the issue that his ingrown toenails are secondary to his service-connected diabetes mellitus, the Board points out that none of the Veteran's podiatry providers found that the Veteran's ingrown toenails were causally related to his diabetes mellitus.  Treatment records noted the Veteran's ingrown toenails as part of his medical history, but no causal association was made; the Veteran's April 2007 VA examination showed that the Veteran's feet and toenails were normal.  More recently, at the Veteran's September 2011 VA examination, the VA examiner found that the Veteran's ingrown toenails are not caused or aggravated by the Veteran's diabetes mellitus and that the Veteran's ingrown toenails were not otherwise a result of biomechanical stresses, traumas, or other aspects of the Veteran's military service.  In short, there is no medical nexus evidence of record linking his claimed ingrown toenails to his military service, including as secondary to his service-connected diabetes mellitus.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As such, in the absence of any evidence to the contrary, the Board concludes that the contemporaneous evidence of record fails to show that the Veteran's ingrown toenails were incurred during his active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report any related symptomatology until he filed his claim for service connection in 2007 and did not associate his ingrown toenails with his diabetes mellitus until he filed his appeal to the Court in 2010.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  The Board notes that the first post-service documentation of treatment for his ingrown toenails is not until October 2006; in February 2007, the Veteran was seen for VA diabetic foot screening where he reported a history of ingrown toenails, but denied diabetes-related foot symptoms such as ulcers, numbness, or infections.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

As such, the Board finds that the VA examination reports must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although lay assertions regarding the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation may serve to support a claim for service connection, the Veteran has not shown that he has the expertise required to diagnose ingrown toenails, as the Veteran's alleged disability is not the type of disorder capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between his ingrown toenails and his active service, including his service-connected diabetes mellitus.  The Veteran's claim was limited to his 2007 claim and his appeal to the Court, and thus is of less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341 (2009).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are: cataracts, aphakia, and diabetic retinopathy, currently evaluate as 30 percent disabling; diabetes mellitus, currently evaluated as 20 percent disabling; erectile dysfunction, currently evaluated as noncompensable; peripheral neuropathy of the right upper extremity, currently evaluated as noncompensable; coronary artery disease, currently evaluated as 30 percent disabling; and bilateral hearing loss, currently evaluated as noncompensable.  His combined service-connected disability rating is 60 percent.  

As such, he does not satisfy the percentage rating standards for individual unemployability benefits, although consideration to such benefits on an extra-schedular basis may be given.  In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"), in view of the nature of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in February 2007, the Veteran reported that he was employed, and worked manufacturing PVC pipe since October 1977; the Veteran reported that he missed at least 5 weeks per year due to illnesses.  The Veteran also reported that he completed high school and 2 years of college.  At a more recent, January 2011 VA examination, the Veteran reported that he took an early retirement in December 2008, as his company was down-sizing, but worked part-time one day per week until the company went out of business in August 2010.

However, the Board finds that the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  While the Board acknowledges the Veteran's contention that his service-connected disabilities prevent him from working, the Board points out that the Veteran has not provided any objective medical evidence that the reason he is unable to perform employment duties is related to his service-connected cataracts, aphakia, and diabetic retinopathy, diabetes mellitus, erectile dysfunction, peripheral neuropathy of the right upper extremity, coronary artery disease, and bilateral hearing loss.  In particular, the aforementioned January 2011 VA examination report indicates that the Veteran's service-connected disabilities do not prevent him from performing his activities of daily living; likewise, the VA examiner found that the Veteran was capable of sedentary work.  The VA examiner found that heavy physical labor and strenuous exertion might exacerbate his coronary artery disease and diabetes mellitus, but his other service-connected disabilities have no impact on his employability; the VA examiner noted that the Veteran reported that he is able to do sedentary desk work.

As such, there is no evidence that he has been rendered unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disabilities.  In conclusion, for the reasons and bases discussed, the Board finds that there is a preponderance of evidence against the claim of entitlement to a TDIU, so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





ORDER

Entitlement to a disability rating in excess of 30 percent for cataracts, aphakia, and diabetic retinopathy is denied.  

Entitlement to an increased, compensable disability evaluation for erectile dysfunction is denied.

The claim for an increased, compensable disability rating for peripheral neuropathy of the right upper extremity is denied.

The claim for a disability rating higher than 20 percent for diabetes mellitus is denied.

The claim for a disability rating higher than 10 percent for coronary artery disease, status-post stent replacement, for the period prior to July 15, 2010, is denied.

The claim for a disability rating higher than 30 percent for coronary artery disease, status-post stent replacement, for the period since July 15, 2010, is denied.

The claim for a compensable disability rating for bilateral hearing loss is denied.

Entitlement to an extraschedular disability evaluation for service-connected disabilities is denied.

Entitlement to service connection for ingrown toenails of the feet is denied.

The claim of entitlement to TDIU is denied.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


